UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 09-6635


JOHNNY WAYNE GAY,

                   Petitioner - Appellant,

             v.

JOHN J. LAMANNA, Warden, FCI Edgefield,

                   Respondent - Appellee,

             and

FEDERAL BUREAU OF PRISONS,

                   Respondent.


Appeal from the United States District Court for the District of
South Carolina, at Charleston.    G. Ross Anderson, Jr., Senior
District Judge. (2:08-cv-03624-GRA)


Submitted:    August 26, 2009                  Decided: September 2, 2009


Before TRAXLER,      Chief   Judge,   and   GREGORY   and   SHEDD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Johnny Wayne Gay, Appellant Pro Se.     Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Johnny     Wayne    Gay,     a       federal   prisoner,    appeals       the

district     court’s    order     accepting         the    recommendation      of     the

magistrate    judge    and     denying       relief   on     his   28 U.S.C.    §    2241

(2006)   petition.       We     have     reviewed      the    record   and     find    no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.            Gay v. LaManna, No. 2:08-cv-03624-GRA

(D.S.C. Mar. 25, 2009).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the     court     and       argument    would   not     aid    the

decisional process.



                                                                               AFFIRMED




                                             2